DETAILED ACTION
In application filed on 07/30/2020, Claims 1-6 are pending. Claims 1-6 are considered in the current office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020, 03/01/2022 and 07/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Seto et al. (WO2012111287A1). 

Regarding Claim 1, Seto teaches a  dispensing tip holder (See the configuration of Fig. 1, referred to as spotting mechanism) that is used when a dispensing tip (Fig. 1, ref. 2, referred to as suction nozzle) is attached to a tip of a pipette (Fig. 1,ref. 3, referred to as nozzle tip), comprising: 
a peripheral wall having a shape surrounding an outer peripheral surface of the dispensing tip (See Annotated Fig. 1); and 
an insertion portion having an insertion opening into which the dispensing tip is to be inserted (See Annotated Fig. 1 for structural arrangement), wherein
the peripheral wall has a first end into which the dispensing tip is to be inserted, and has a second end provided at a position opposite to the first end (See Annotated Fig. 1 for structural arrangement), and 
the insertion portion is formed in the peripheral wall such that an outer peripheral surface of the dispensing tip abuts against an edge of the insertion opening (See Annotated Fig. 1 for structural arrangement), and is formed in the peripheral wall such that a tip of the dispensing tip does not project from the second end of the peripheral wall, when the dispensing tip is inserted into the insertion opening from the first end (See Annotated Fig. 1 for structural arrangement).


    PNG
    media_image1.png
    828
    1136
    media_image1.png
    Greyscale

Annotated Fig. 1, Seto

Regarding Claim 2, Seto teaches a  dispensing tip holder according to claim 1, wherein the peripheral wall is cylindrical (See Annotated Fig. 1 for structural arrangement), and the second end of the peripheral wall has a support surface (See Annotated Fig. 1 for structural arrangement) that is contactable (See Annotated Fig. 1 for structural arrangement;) with a fixed surface (Fig. 1, ref. 6, referred to as nozzle tip volume adjusting body). 

Regarding Claim 3, Seto teaches a  dispensing tip holder according to claim 1, wherein the first end of the peripheral wall has an annular abutment surface that abuts against an outer peripheral surface of the dispensing tip (See Annotated Fig. 1 for structural arrangement), and the insertion portion is formed of the abutment surface of the peripheral wall (See Annotated Fig. 1 for structural arrangement), and the insertion opening of the insertion portion is an opening surrounded by the abutment surface (See Annotated Fig. 1 for structural arrangement).

Regarding Claim 4, Seto teaches a  dispensing tip holder according to claim 1, further comprising a support plate (Fig. 5, ref. 15, referred to as bottom surface)  provided at the second end of the peripheral wall (See Annotated Fig. 1 for structural arrangement).

Regarding Claim 5, Seto teaches a  dispensing tip holder according to claim 1, wherein the insertion portion is provided in the peripheral wall (See Annotated Fig. 1 for structural arrangement) such that the insertion opening (See Annotated Fig. 1 for structural arrangement) is located at a position spaced apart (See Annotated Fig. 1 for structural arrangement) from the first end in the peripheral wall (See Annotated Fig. 1 for structural arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Seto et al. (WO2012111287A1) , in view of Hilgenberg et al. (US20220134325A1).

Regarding Claim 6, Seto teaches a  dispensing tip holder according to claim 1, further comprising ; from the first end of the peripheral wall (See Annotated Fig. 1 for structural arrangement) .

Seto does that teach a lid that is attachable to and detachable from the first end of the peripheral wall . 
Hilgenberg directed towards a suction devices to be used with pipettes, in particular Pasteur pipettes or pipettes for medical applications teaches a base element 2 is provided as a screw cap in this second embodiment where any type of pipette body can be inserted into the suction device 1 through the bore 2a (Para 0077, Fig. 3B; Para 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seto and Hilgenberg to incorporate lid that is attachable and detachable, as taught by Hilgenberg, motivated by the need to prevent the liquid material within the pipette from being spilled, which might contaminate the laboratory bench (Para 0048, Hilgenberg). Doing so improves the handling of contaminants or hazardous substances which have been transported with the Pasteur pipette, and even the handling of valuable substances, which might have remained in the pipette for further use (Para 0048, Hilgenberg).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilmer et al. (EP3666379A1): teaches a pipetting devices with a pipetting head for holding a single or for simultaneously holding a plurality of pipette tips are used in particular in medical, biological, biochemical and chemical laboratories for metering liquids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797